UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-7296 NORTHERN ILLINOIS GAS COMPANY (Doing business as NICOR GAS COMPANY) (Exact name of registrant as specified in its charter) Illinois 36-2863847 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1844 Ferry Road, Naperville, Illinois 60563 (Address and zip code of principal executive offices) 630-983-8888 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter)during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer þSmaller reporting company ¨ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes ¨ No þ All shares of common stock are owned by AGL Resources Inc. Northern Illinois Gas Company meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with a reduced disclosure format specified in General Instruction H(2)(b) of Form 10-Q. NICOR GAS COMPANY Quarterly Report on Form 10-Q For the Quarter Ended June 30, 2012 TABLE OF CONTENTS Page(s) Glossary of Key Terms 3 ItemNumber PART I – FINANCIAL INFORMATION 1 Condensed Consolidated Financial Statements (Unaudited) 4 Condensed Consolidated Statements of Financial Position 4 Condensed Consolidated Statements of Income 5 Condensed Consolidated Statements of Comprehensive Income 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Note 1 – Organization and Basis of Presentation 7 Note 2 – Significant Accounting Policies and Methods of Application 7 Note 3 – Fair Value Measurements 10 Note 4 – Derivative Instruments 11 Note 5 – Employee Benefit Plans 12 Note 6 – Debt and Credit Facility 13 Note 7 – Commitments, Guarantees and Contingencies 14 Note 8 – Related Party Transactions 16 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Forward-Looking Statements 17 Executive Summary 17 Results of Operations 18 Liquidity and Capital Resources 19 Contingencies 22 Critical Accounting Policies and Estimates 23 3 Quantitative and Qualitative Disclosures About Market Risk 23 4 Controls and Procedures 23 PART II – OTHER INFORMATION 1 Legal Proceedings 24 1A Risk Factors 24 6 Exhibits 24 SIGNATURE
